Citation Nr: 0522077	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1970 to February 
1972, including service in Vietnam.  

Service connection for PTSD was previously denied by final 
rating action dated in August 1992.  This matter comes before 
the Board of Veterans' Appeals (Board) from a December 2002 
rating determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
reopened and then denied the claim seeking service connection 
for PTSD.  

In May 2004, the appellant and his fiancée testified at a 
hearing held at the RO before a Decision Review Officer.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the request of the appellant, a video conference before a 
Veterans Law Judge (VLJ) was scheduled for him on 
September 25, 2005.  In July 2005, the appellant withdrew his 
request for this video conference, indicating that he 
preferred to wait until he could personally appear before a 
VLJ at the RO in the future.  

Accordingly, this appeal is REMANDED to the AMC for the 
following:  

The AMC or the RO should schedule the 
appellant for a hearing before a 
traveling VLJ from the Board, and provide 
the appellant and his representative with 
the appropriate 30-day written notice of 
the scheduled time and place of the 
hearing.  See 38 C.F.R. § 19.76.  

Whether or not the hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  The appellant 
need take no further action until he is otherwise informed, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




